 1 Joseph S. Messer (IL State Bar No. 6200036)
   jmesser@messerstrickler.com
 2 MESSER STRICKLER, LTD.
   225 W. Washington, Suite 575
 3
   Chicago, IL 60606
 4 (312) 334-3440 (Phone)
   (312) 334-3473 (Fax)
 5 Pro Hac Vice

 6 James Louis Kohl (State Bar No. 120808)

 7 jamesk.legal@gmail.com
   795 Folsom Street, First Floor
 8 San Francisco, California 94107
   (415) 848-2450 (Phone)
 9 (415) 848 2301 (Fax)

10 Attorneys for Plaintiffs DANIEL BRUNO,

11 individually and on behalf of others similarly
   situated
12
                                UNITED STATES DISTRICT COURT
13                            EASTERN DISTRICT OF CALIFORNIA
14
   DANIEL BRUNO, Individually and on behalf      Case No. 2:17-cv-00327-WBS-EFB
15 of others similarly situated,

16                Plaintiff,                     VOLUNTARY REQUEST FOR
                                                 DISMISSAL WITHOUT PREJUDICE AS
17         v.                                    TO DEFENDANTS ANDY MITCHELL
                                                 AND REBS SUPPLY INC., AND
18 EQUIFAX INFORMATION SERVICES,
                                                 [PROPOSED] ORDER
   LLC; GENEVA FINANCIAL SERVICES,
19 INC.; MARK HASSAN; GENEVA

20 MOTORS, INC. d/b/a GENEVA FINANCIAL
   SERVICES, ROBERT MCGINLEY,
21 KAMIES ELHOUTY, JOHN MCGINLEY,
   ANDY MITCHELL, and REBS SUPPLY,
22 INC. d/b/a REBS MARKETING, INC.,

23                Defendants.
24

25         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Daniel Bruno

26 (“Plaintiff”) requests this honorable Court to enter an order for voluntary dismissal of
27 Defendants Andy Mitchell (“Mr. Mitchell”) and REBS Supply Inc., (“REBS”), and that all
     DISMISSAL WITHOUT PREJUDICE                               CASE NO. 2:17-CV-00327-WBS-EFB
28   AS TO DEFENDANTS ANDY
     MITCHELL AND REBS SUPPLY INC.
 1 claims for relief in the above-captioned action, as they pertain to Mr. Mitchell and REBS, be

 2 dismissed without prejudice. Federal Rule of Civil Procedure 41(a)(1)(A)(i) permits this Court to
   grant Plaintiff’s dismissal request as, to date Mr. Mitchell and REBS have not filed an answer
 3
   nor sought summary judgment. Plaintiff shall bear his own costs, including attorneys’ fees, with
 4
   respect to the claims dismissed hereby. Upon entry of this dismissal, Plaintiff’s claims as against
 5
   all Defendants for this matter will conclude.
 6

 7
     DATED: August 19, 2019
 8
                                                 By:      /s/ Joseph Messer
 9                                                       Joseph Messer (pro hac vice)
                                                         Messer Strickler, Ltd.
10                                                       225 W. Washington St., Suite 575
                                                         Chicago, IL 60602
11
                                                         (312) 334-3442 (Phone)
12                                                       (312) 334-3473 (Fax)
                                                         jmesser@messerstrickler.com
13
                                                         Attorney for Plaintiffs DANIEL BRUNO,
14                                                       Individually and behalf of all others
                                                         similarly situated
15

16

17

18 IT IS SO ORDERED.

19
     Dated: August 19, 2019
20

21

22

23

24

25

26
27
      DISMISSAL WITHOUT PREJUDICE AS               2                 CASE NO. 2:17-CV-00327-WBS-EFB
28    TO DEFENDANTS ANDY MITCHELL
      AND REBS SUPPLY INC.
